UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FRED LEVY,

                                Plaintiff,
                                                                  19-CV-7106 (CM)
                    -against-
                                                                        ORDER
 BARUCH COLLEGE; NYC DEPARTMENT
 OF FINANCE,

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       On August 19, 2019, the Court directed Plaintiff, within 30 days, to either pay the

$400.00 in filing fees or submit an amended in forma pauperis (“IFP”) application. Plaintiff then

requested an extension of time, and on September 13, 2019, the Court granted Plaintiff an

additional 30 days to comply with the Court’s order. A week later, Plaintiff submitted an

amended IFP application that the Court found deficient. On October 4, 2019, the Court denied

Plaintiff leave to proceed IFP and directed him to pay the $400.00 in fees within thirty days.

       In response to the Court’s order to pay the filing fees, Plaintiff submitted two letters in

which he asserted that the Court does not have the authority to deny him the right to proceed IFP.

On November 26, 2019, the Court informed Plaintiff that under the IFP statute, 28 U.S.C.

§ 1915, it has broad discretion to determine whether a litigant has sufficiently demonstrated that

he or she is unable to pay the fees. But in an abundance of caution ‒ it was unclear whether

Plaintiff understood the need to provide his financial information to proceed IFP or if he was

deliberately concealing sources of income to obtain IFP status ‒ the Court once again directed

Plaintiff to either pay the $400.00 in fees or submit a second amended IFP application.

       In response, on December 19, 2019, Plaintiff once again asks the Court to grant him

additional time to comply, until January 25, 2020. He asserts that “this case has ramifications of
being ‘criminal’ in nature as [d]iscrimination, blacklisting, harassment, age discrimination and

other discrimination could be involved.” (ECF No. 17.) Plaintiff further states that Senator

Patrick Toomey, a United States Senator from Pennsylvania, is still reviewing his case, and that

he is also in the process of finding an attorney.

          The Court grants Plaintiff’s request for another extension of time to pay the $400.00 in

fees or submit a second amended IFP application. Plaintiff must do so by January 25, 2020.

Plaintiff should note that he must pay the filing fees regardless of what Senator Toomey does or

whether he finds an attorney.

          Plaintiff is granted until January 25, 2020, to pay the $400.00 in fees or submit a second

amended IFP application. If Plaintiff fails to comply with this order within the time allowed, the

action will be dismissed. No further extensions will be granted and all future requests by Plaintiff

to further delay submission of the fees or a second amended IFP application will be summarily

denied.

          The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be take in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:      January 8, 2020
             New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                    2
